353 F.2d 785
John V. HOLMES et al., Appellants,v.UNITED STATES of America et al., Appellees.
No. 22052.
United States Court of Appeals Fifth Circuit.
December 13, 1965.
Rehearing Denied February 23, 1966.

John V. Holmes, N. C., Durward E. Willis, Atlanta, Ga., for appellant.
Walter P. North, Assoc. Gen. Counsel, Paul J. Kemp, Atty., S. E. C., Washington, D. C., Julius M. Hulsey, Asst. U. S. Atty., Atlanta, Ga., Philip A. Loomis, Jr., Gen. Counsel, Charles L. Goodson, U. S. Atty., for Northern District of Georgia, Atlanta, Ga., Martin D. Newman, Atty., Securities and Exchange Commission, Washington, D. C., for appellee.
Before WISDOM and COLEMAN, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
This suit was filed in the District Court for the Northern District of Georgia. All the essential elements of the controversy had thrice been litigated and decided in Oklahoma, (Securities and Exchange Commission v. Bond and Share Corp., D.C. 229 F. Supp. 88) and North Carolina (Holmes v. Eddy, 4 Cir., 341 F.2d 477). When this was appropriately raised in the Court below there was summary judgment for Defendants by application of the rule of res adjudicata.


2
This determination, 231 F. Supp. 971, was correct.


3
Commissioner of Internal Revenue v. Sunnen (1948) 333 U.S. 591, 68 S. Ct. 715, 92 L. Ed. 898. Baltimore S.S. Co. v. Phillips (1927) 274 U.S. 316, 47 S. Ct. 600, 71 L. Ed. 1069. Matthews v. Wolvin, 5 Cir., 266 F.2d 722, and Estevez v. Nabers, 5 Cir., 219 F.2d 321.


4
Affirmed.